       Case 1:17-cv-03370-AT-JFK Document 54 Filed 11/05/19 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

  TRACI ST. CLAIRE,                      )
                                         )
                                         )
         Plaintiff,
                                         )
                                         )
  v.                                     )
                                           Civil Action No.: 1:17-cv-03370-AT-JFK
                                         )
  DITECH FINANCIAL LLC,                  )
  f/k/a GREEN TREE                       )
                                         )
  SERVICING, LLC
                                         )
                                         )
         Defendant.                      )


  DITECH FINANCIAL, LLC’S UPDATED NOTICE OF BANKRUPTCY
            CONFIRMATION OF CHAPTER 11 PLAN,
               DISCHARGE, AND INJUNCTION

       Defendant Ditech Financial, LLC, provides this Notice that on February 11,

2019, (the “Commencement Date”), Ditech Financial, LLC, Ditech Holding

Corporation (f/k/a Walter Investment Management Corp.) and its debtor affiliates,

as debtors and debtors in possession (collectively, the “Debtors”), each commenced

a voluntary case (the “Chapter 11 Cases”) under chapter 11 of title 11 of the United

States Code (11 U.S.C. § 101 et seq.) (the “Bankruptcy Code”) in the United States

Bankruptcy Court for the Southern District of New York (the “Bankruptcy

Court”). The Chapter 11 Cases are being jointly administered under Case No. 19-

10412 (JLG).



                                         1
       Case 1:17-cv-03370-AT-JFK Document 54 Filed 11/05/19 Page 2 of 4




      On September 26, 2019, the Bankruptcy Court entered the Order Confirming

Third Amended Joint Chapter 11 Plan of Ditech Holding Corporation and Its

Affiliated Debtors (ECF No. 1403) approving the terms of the Third Amended Joint

Chapter 11 Plan of Ditech Holding Corporation and Its Affiliated Debtors (ECF No.

1326) (the “Plan”).

      A copy of the Order confirming the Plan and the Plan are attached as Exhibit

A. The Plan contains a permanent injunction (the “Injunction”) that specifically

prohibits parties from prosecuting against Ditech any claim for money damages that

arose prior to September 30, 2019 (the “Effective Date”). The Plan states that upon

the Effective Date, all entities holding “a Claim or Interest and any affiliate of such

holder shall be deemed to have forever waived, released, and discharged the Debtors,

to the fullest extent permitted by section 1141 of the Bankruptcy Code, of and from

any and all Claims, Interest, rights, and liabilities that arose prior to the Effective

Date.” (ECF No. 1403-1, Sec. 10.3). Further, any such entity “shall be forever

precluded and enjoined, pursuant to section 524 of the Bankruptcy Code, from

prosecuting or asserting any such discharged Claim against or terminated Interest in

the Debtors against the Debtors, the Reorganized Debtors, or any of their Assets or

property.” (Id.).

      As this Court previously held, Plaintiff’s complaint “seeks monetary

damages” against Ditech. (Doc. 50). Plaintiff’s complaint fails within the defined


                                          2
         Case 1:17-cv-03370-AT-JFK Document 54 Filed 11/05/19 Page 3 of 4




term “Claim” within the Plan. (ECF No. 1403-1, Sec. 1.29). The Plan defines

“Claim” consistent with the Bankruptcy Code, which states that a “claim” is a “right

to payment, whether or not such right is reduced to judgment, liquidated,

unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal,

equitable, secured, or unsecured.” 11 U.S.C. § 101(5)(A). Given that Plaintiff’s

claims arose before the Effective Date, they are discharged, and Plaintiff is enjoined

from continuing to pursue her lawsuit against Ditech. (ECF No. 1403-1, Secs. 10.3.

10.5).

         As this Court already recognized, “[the Bankruptcy] Court shall have

exclusive jurisdiction to hear and resolve” disputes over its orders. (Doc. 50). The

Debtor reserves and retains all rights to seek relief in Bankruptcy Court from any

action, judgment, order, or ruling entered in violation of the Injunction.

               Respectfully submitted this 5th day of November, 2019.


                                        /s/ Keith S. Anderson
                                        Keith S. Anderson (GA Bar No. 136246)
                                        BRADLEY ARANT BOULT CUMMINGS LLP
                                        One Federal Place
                                        1819 Fifth Avenue North
                                        Birmingham, Alabama 35203
                                        Telephone: (205) 521-8000
                                        Facsimile: (205) 521-8800
                                        kanderson@bradley.com
                                        Counsel for Ditech Financial, LLC




                                          3
      Case 1:17-cv-03370-AT-JFK Document 54 Filed 11/05/19 Page 4 of 4




                           Certification of Compliance

      I hereby certify that the foregoing document has been prepared in 14-point

Times New Roman font and complies with LR 5.1(B).

                                             /s/Keith S. Anderson
                                             Keith S. Anderson


                              Certificate of Service

      I hereby certify that I have this date electronically filed the foregoing

DITECH FINANCIAL, LLC’S NOTICE OF CONFIRMATION OF

CHAPTER 11 PLAN AND                 DISCHARGE AND             INJUNCTION        OF

PLAINTIFF’S CLAIMS by the CM/ECF online filing system with U.S. District

Court for the Northern District of Georgia and that I have on November 5, 2019, also

served the foregoing via U.S. Mail on the following:

                                 Traci St. Claire
                            8390 Emerald Pointe Lane
                             Gainesville, GA 30506


                                      /s/Keith S. Anderson
                                      Keith S. Anderson




                                         4
